OPINION AND ORDER
The Court, having considered the briefs of movant and respondents, and having heard oral argument in this matter, is of the opinion that discretionary review was improvidently granted.
This Court’s order granting discretionary review is vacated, 614 S.W.2d 247, and the case is remanded to the Court of Appeals for the issuance of its mandate.
PALMORE, C. J., and AKER, CLAYTON and STERNBERG, JJ., concur.
LUKOWSKY, STEPHENS and STEPHENSON, JJ., dissent.
ENTERED April 14, 1981.
John S. Palmore Chief Justice